786 F.2d 1165
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROBERT MERCER, Plaintiff-Appellantv.UNITED STATES OF AMERICA; NORMAN CARLSON, DIRECTOR, BUREAUOF PRISONS; G. R. McCUNE, REGIONAL DIRECTOR; ANDROBERT ELSEA, WARDEN, Defendants-Appellees.
85-5914
United States Court of Appeals, Sixth Circuit.
2/12/86

E.D.Ky.
AFFIRMED
ORDER
BEFORE:  KRUPANSKY and GUY, Circuit Judges and PECK, Senior Circuit Judge.


1
Plaintiff has appealed the decision of the district court dismissing his complaint as moot.  The appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Plaintiff was requested to file an informal brief on or before November 15, 1985, but has failed to do so.  Upon consideration of the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.  Plaintiff has filed a motion for appointment of counsel.


2
Plaintiff's complaint filed March 19, 1984, alleged that the grievance procedure of the Federal Bureau of Prisons is inadequate.  He was released from custody on July 25, 1984.  The defendants filed a motion to dismiss the action as moot.  After waiting a year without receiving a response to the motion, the district court entered an order dismissing the action.  Plaintiff appealed.


3
Upon review of the matter, it appears that no live controversy exists between the parties and the action is moot.  Lo Cicero v. Day, 518 F.2d 783 (6th Cir. 1975).  It is well established that the Court does not decide moot questions.  In re Knoxville News-Sentinel Co., Inc., 723 F.2d 470, 473 (6th Cir. 1983).  There is no reasonable expectation that Mercer would at some future date be subject to the same prison grievance procedures.  Weinstein v. Bradford, 423 U.S. 147, 149 (1975).


4
It is ORDERED that the motion for counsel be denied and the decision of the district court affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.